MEMORANDUM **
Stephen J. Nelson, a California state prisoner, appeals pro se the district court’s summary judgment for defendants in his 42 U.S.C. § 1983 action alleging that his constitutional rights were violated when he was required to live and exercise in inadequate clothing. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo both a district court’s dismissal for failure to state a claim and summary judgment. Barnett v. Centoni 31 F.3d 813, 815-16 (9th Cir.1994) (per curiam). We affirm.
The district court properly dismissed Nelson’s claim that he was deprived of adequate outdoor exercise because it is undisputed that Nelson was afforded six hours of outdoor exercise per week for the five months that he was housed in administrative segregation. See May v. Baldwin, 109 F.3d 557, 565 (9th Cir.1997) (a temporary denial of outdoor exercise with no medical effects is not a substantial deprivation and does not rise to an Eighth Amendment violation).
The district court properly granted summary judgment for defendants on Nelson’s claim that he was required to live and exercise in his boxer shorts and tee-shirt, because Nelson failed to raise a genuine issue of material fact as to whether defendants acted with deliberate indifference to his health or safety. See Farmer v. Brennan, 511 U.S. 825, 834, 114 S.Ct. 1970, 128 L.Ed.2d 811 (1994).
Nelson’s remaining contentions lack merit.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.